Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 11/6/20. Claims 11-13 and 15-17 are pending and under examination.

Withdrawn Rejections
	The claim objections are withdrawn in light of the amendments.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection has been modified to address the amendments.
Claim 16 depends from claim 1; however, claim 1 has been cancelled. The limitations of the claim are therefore unclear as there is no proper antecedent basis for “according to claim 1” in which to interpret the limitations of the claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection has been modified to address the amendments.
	Claim 11 requires administering an effective amount of a compound which enhances the interaction between pathogenic tau and FKBP52, while claim 15 requires the compound enhances the interaction between pathogenic Tau:FKBP52 interactions. Thus, the compound being administered in both independent claims is defined solely by its function. See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

Such is the case here, where the instant compound is defined solely by a function of the compound, which does not allow the skilled artisan to at once envisage any shared or required structures of the genus, nor do such compounds appear to be well known in the art at the time of the invention.
	As amended, the claims now also define the screening method which would discover such compounds. However, this is the “method of making” set forth by MPEP §2163 above; claiming the therapeutic solely by its function and a method for possibly discovering compounds is insufficient.
	The specification defines compounds which modulate FKBP52:Tau interactions as "any compound having the capability to inhibit, decrease or enhance the interaction between protein Tau and protein FKBP52" (p.4 L7) and so compounds which enhance this interaction as claimed are any compound having the ability to enhance the interaction, irrespective of and absent any particular structure. While the instant specification discloses oligonucleotides (e.g., antisense; p.22; note these compounds would decrease, not enhance, interaction), other broad classes of compounds are generally disclosed as “candidate compounds” in the sense that it must first be determined if they possess the required function, such as aptamers and antibodies (p.21-22), as is clear from the instant screening method which requires selecting the compound only after screening the compounds for the desired activity. The specification under the heading "Methods of treatment of the invention" (p.23) does not disclose a single therapeutic which performs the required modulation and therefore cannot possibly convey possession of the entire genus. The examples in the specification do not attempt to treat any tauopathy and also do not convey possession of any therapeutic within the scope of the genus being claimed.
Claims 11 and 15 (and dependent claims) encompass broad classes of diverse molecules, e.g., antibodies, nucleic acids, or small organic molecules. However, there is no shared structure in any of these genera responsible for the activity of enhancing interaction between pathologic (or pathogenic) tau and FKBP52 protein. For example, not all small organic molecules will have the required structure and the application as filed does not identify any salient feature of small organic molecules necessary to provide this function. Thus, while the claim adds nominal structure, this structure is unrelated to the desired function and, taken as a whole, the compound is still claimed essentially by function alone.

While the instant claims are not composition claims, Amgen nevertheless makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment, as is the instant case, and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with “enhances the interaction between tau and FKBP52” leads to the same conclusion: the compounds are required to practice the method and so the specification must meet the written description requirement of such compounds. In that same case:
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”

Of note, this “research plan” is explicitly claimed, e.g., the method of claims 11 and 15 requires obtaining unidentified candidate compounds which are then tested to determine if they enhance tau:FKBP52 interaction. These compounds must then be tested to determine if and how the compound can be used to “prevent the dysfunction of Tau protein”, which is not necessarily tied to such enhanced interaction (see below in enablement rejection). Thus, requiring performing a screening method to determine if the compound enhances the interaction does not convey to the artisan that Applicant was in possession of the invention as now claimed, e.g., a method of fully preventing any and all tau dysfunction by administering such compounds, as one cannot envisage the compounds themselves nor the compounds which enhance the required interaction and achieve such prevention.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In this case, explicitly claiming the method of isolating potential compounds does not cure the deficiency, but rather highlights that such compounds are unknown in the art and not disclosed in the specification. Discovery of an interesting molecular interaction in no way communicates to the artisan that Applicant was in possession of the compounds which enhance that interaction.
	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
	Therefore, claims 11-13 and 15 do not met the written description requirement.
	Claim 17 is not included in this rejection. The specification as filed describes both the structure of rapamycin as well as derivatives of such (p.18-20).


s 11-13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection has been modified to address the amendments.
Claim 11 is drawn to administering any compounds that enhance the pathogenic tau:FKBP52 interaction in any way, so long as this administration prevents any and all tau protein dysfunction; claim 15 is essentially the same, requiring the same compounds but articulating the result of preventing the accumulation or aggregation of tau. There are no limitations as to the identity of such compounds as they are defined solely by their desired function/result. As above, a small organic molecule or antibody does not share any particular physical characteristic which correlates to the required function and so claiming the use of all possible compounds with the desired function relies on others to actually identify those compounds from amongst the breadth of all such molecules.
Thus, the claims are interpreted as “single means” claims. See MPEP § 2181 (V). In particular, this section of the MPEP notes that a single means claim cannot invoke §112, sixth paragraph and as the instant claims are not an explicit “means-plus-function” claim, the claims are not limited by the structure, material, or act disclosed in the specification. The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors.  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  Note the statement in Hyatt
“the language [of the final paragraph of §112] does not go so far as to permit a so-called single means claim, that is a claim which recites merely one means plus a statement of function and nothing else. Attempts to evade this by adding purely nominal elements to such a claim will undoubtedly be condemned."


See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). In the instant case, the specification provides examples of certain classes of compounds that perform the function; however, there is an unknown multitude of specific compounds within those genera that potentially could accomplish the claimed function and no structural requirement correlated to this function is recited for any of the potential agents in the instant claims. Further, claims 11 and 15 require that the compounds explicitly enhance the interaction, requiring others to not only test compounds for binding or interaction with the claimed proteins, but to then determine if those compounds enhance the interaction and, if so, whether or not this enhancement is effective to prevent any tau dysfunction, accumulation, or aggregation. The Court made a similar decision in Rochester (see above), where the method of treatment required a compound defined by function and noting “the…patent neither discloses any such compound nor provides any suggestion as to how such a compound could be made or otherwise obtained other than by trial-and-error research” (emphasis added). This underlined portion is particularly relevant, as the amended claims explicitly require such trial and error research, instructing that a candidate compound (regardless of identity) should have the necessary property “determined” and those with the desired property should be selected. This amounts to no more than generic instructions which encompass the trial and error process, claiming the results of such trial and error while requiring others to actually discover those compounds. However, it is also noted that “determining” does not require any actual, physical steps, as for example looking up the properties of a compound in a data sheet, e.g., once others have determined a particular compound has this particular property, meets the limitation of “determining”. In other words, these claims require that one be aware that a compound has the property prior to using the compound because it has that property.
	
There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the 
	The nature of the invention is preventing tau dysfunction, which is an as-of-yet unrealized result. There are no known compounds which result in preventing tau from any form of dysfunction. The breadth of the claims is such that it encompasses the use of any possible compound with the required properties without any accompanying description sufficient to demonstrate that Applicant was in possession of the breadth of such compounds (see above). Rather, the state of the prior art is such that it does not appear that any compounds were known to have this function and the quantity of experimentation required is aptly captured in the new amendments: one must take a “candidate compound”, with no guidance in the instant specification as to the salient features of such a compound, and “determine the ability of a candidate compound to enhance the interaction between tau and FKBP52 proteins”. In other words, the guidance provided by the specification is that such compounds probably exist coupled with a plan for discovering such compounds amounting to “test it”. Merely appending the research plan to the claims themselves does not side-step the requirements of 35 USC §112, first paragraph. Requiring discovery of the identity of the compound in order to practice the method of administering the compound is undue experimentation.
Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.  
Finally, the claims encompass enhancing the FKBP52:tau interaction; however, the specification discloses that FKBP52 is decreased in neurological disorders of which the tau is “associated” (claim 12). The specification teaches that increased FKBP52 results in a decrease in tau accumulation (p.38). This same page also teaches that increasing FKBP52 decreases neurite outgrowth, which is a pathologic effect of Aß in Alzheimer’s disease (see Petratos; previously cited). In other words, decreased neurite outgrowth is associated with disease and said reduced neurite outgrowth could therefore be considered a result of “tau dysfunction”, i.e., the administration did not “prevent the dysfunction of tau”. 

While the specification discloses a dual nature of the FKBP52:tau interaction in vitro, no guidance is provided with respect to what conditions are necessary to increase or decrease tau accumulation in the complex in vivo environment of a eukaryotic cell or in multifaceted, complex neuronal degeneration diseases such as AD by way of enhancing the FKBP52:tau interaction. 
Moreover, simply demonstrating one effect that may be relevant to a tauopathy in vitro does not necessarily indicate that the same effect is achievable in vivo, though such is encompassed by the claims (any mammalian eukaryotic cell encompass those which are part of an organism), particularly as the specification has not provided any specific examples of a compound which would affect such an interaction or demonstrated that complete prevention or dysfunction/aggregation or even reduced dysfunction/aggregation is achievable in vivo. The in vitro assay is not an art recognized model of the tauopathies of claim 12, e.g., Alzheimer’s or any other tauopathy, and merely illustrates an interaction, not a therapeutic effect. Determining if such an effect occurs requires the artisan to determine a "therapeutically effective amount" of some compound by: determining if the compound enhances the tau:FKBP52 interaction, determining at what concentrations the compound results in this effect as 
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added).
In this case, the instant specification notes that FKBP52 and tau interact but does not provide sufficient guidance for the skilled artisan to apply this to achieve the results as broadly as claimed. While an increase in FKBP52 might be expected to decrease tau accumulation, this is only over a certain range in vitro and this may or may not also reduce neurite length, which may be interpreted as a dysfunction. Thus, it is left to the artisan to determine for themselves if and how this interaction can be used in accordance with the claims, including instant claims 14 and 16 which clearly articulate that the compounds necessary to practice the method must first be discovered by trial-and-error search of all “candidate compounds”.

In the instant case, no more than an assertion that FKBP52:tau could be enhanced in some way by some compound to achieve some effect is made without any corroborating evidence or specific guidance that would allow one of skill in the art to practice the method with a reasonable expectation of success, while the evidence of record clearly indicates this is an unpredictable venture.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 

Therefore, claims 11-13 and 15-17 do not meet the enablement requirement. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9518995 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because step III of reference claim 1 is directed to a method of treatment, e.g., modulating FKBP52 protein. In support of this claimed result, the reference specification discloses that compounds should enhance the FKBP52:tau interaction and this should prevent tau dysfunction (e.g., title). The reference claims explicitly increases FKBP52, thus also meeting the criteria of enhancing that interaction. Instant claim 14/16 includes a screening method where those compounds that enhance the interaction are used; using a compound which enhances the interaction in a method requiring a compound that enhances the interaction would have been obvious as .

Claims 11-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8648044 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to identifying compounds which modulate binding between tau and FKBP52 “for the treatment of neurological disorders involving tau dysfunction” (e.g., reference claim 1), which the specification indicates includes Alzheimer’s disease. In support of this result, the reference document indicates these compounds should enhance the interaction (e.g., C3). Thus, the reference claims are concerned with finding such compounds (instant claims 14 and 16) and disclose the use of those compounds in preventing tau dysfunction/aggregation in a eukaryotic cell, it would have been obvious to use compounds so identified for their intended purpose.

Response to Arguments
Applicant's arguments filed 11/6/20 have been fully considered but they are not persuasive.
Regarding the §112(b) rejection, Applicant argues that the amendment to claim 16 renders the indefiniteness rejection moot. This is not persuasive because the amendment changes the dependency from one canceled claim to a different canceled claim, but the rationale for the rejection remains the same.
Regarding the written description rejection, Applicant argues that written description is met because the compound is selected from a “specific group of compounds”, including peptides, small organic molecules, and antibodies. These are not “specific” but refers to a broad class of biological molecule, most of which would not possess any relevant activity. Rather, these broad classes must first be screened for the required activity, which is a clear indication that Applicant was not in possession of the claimed genus of therapeutics at the time of filing.

Applicant persuasively argues that sufficient structure/disclosure is made for rapamycin and its derivatives. However, the structure of rapamycin does not convey possession of any, e.g., small organic molecules or antibodies.
Regarding the enablement rejection, Applicant argues that the inventors propose administration before the decrease of FKBP52 in affected neurons; while this proposal might be supported, there is no claim limitation directed to such.
Applicant argues that the inventors concluded that FKBP52 prevents neurite outgrowth. This does not address the rationale of this portion of the rejection, which is summed up as:
“In other words, decreased neurite outgrowth is associated with disease and said reduced neurite outgrowth could therefore be considered a result of ‘tau dysfunction’, i.e., the administration did not ‘prevent the dysfunction of tau’”. 
There remains insufficient evidence that tau dysfunction was wholly prevented as claimed as there are many ways by which tau dysfunction might manifest, including the results instantly disclosed and, as Applicant argues, the instant method will “not interfere in neurite outgrowth”.
In response to the unclear nature of the role of FKBP52 in disease as articulated in the rejection, Applicant argues that the inventors have shown that FKBP52 “can modulate tau oligomerization in vitro”. This was not in doubt, but the rejection set forth that it might modulate tau in both directions and unpredictably. The rejection set forth that Applicant had no more than a hypothesis for preventing tau dysfunction in these diseases without sufficient guidance as to avoid the undue experimentation required by others to confirm if and how Applicant’s hypothesis might be implemented.
While describing the results in the specification, Applicant’s remarks support this conclusion. Applicant argues that the “inventors hypothesize that FKBP52 might be implicated in the oligomerization process of tau” (remarks 11/6/20 p. 11; emphasis added). Applicant also argues that using the molecules (again, primarily left to others to discover which molecules) “should allow neurons to efficiently degrade tau” (remarks 11/6/20 p. 11; emphasis added). These arguments do not address the inconsistencies and 
Regarding the double patenting rejections, Applicant argues an intention to file a terminal disclaimer. This is not a proper reply and so is not persuasive. A proper reply is the actual filing of a terminal disclaimer or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims (MPEP §804(I)(B)(1)).	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Weidner/Primary Examiner, Art Unit 1649